Citation Nr: 0010719	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-07 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to compensation, pursuant to 38 U.S.C.A. 
§ 1151, for degenerative joint disease of the shoulders, as a 
result of Department of Veterans Affairs hospital treatment, 
to include surgery, from March 10 to March 16, 1992.

2.  Entitlement to a rating in excess of 20 percent for 
tendinitis of the left shoulder.

3.  Entitlement to a rating in excess of 10 percent for 
tendinitis of the right shoulder, prior to March 14, 1996.

4.  Entitlement to an increased rating for tendinitis of the 
right shoulder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

In February 1995, the RO granted entitlement to compensation, 
pursuant to 38 U.S.C.A. § 1151, for tendinitis of both 
shoulders, as a result of Department of Veterans Affairs (VA) 
hospital treatment, to include surgery, from March 10 to 
March 16, 1992.  A single 10 percent rating was assigned, 
effective December 31, 1992, the date of receipt of the 
veteran's claim.  38 U.S.C.A. § 5110(c) (West 1991); 
38 C.F.R. § 3.400(i) (1991).

In May 1995, following a VA review examination, the RO 
amended the single 10 percent rating for tendinitis of both 
shoulders and replaced it with a separate rating for each 
shoulder, i.e., a 20 percent rating for tendinitis of the 
left shoulder and a 10 percent rating for tendinitis of the 
right shoulder.  The effective date for each rating remained 
December 31, 1992.  In September 1995, the veteran's Notice 
of Disagreement (NOD) was received.  He stated that he should 
have a higher rating for the disability of his shoulders.  
Then, as now, it was unclear whether the increased rating NOD 
was referring to the February 1995 decision or to the May 
1995 decision, though it and the ensuing substantive appeal 
were clearly timely with respect to both decisions.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 20.204(a) 
(1994).  Therefore, resolving all reasonable doubt in favor 
of the veteran, the Board concludes that the increased rating 
NOD was applicable to the February 1995 decision which was 
the original rating award.  38 C.F.R. § 3.102 (1994).  

As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation." When an initial rating award 
is at issue, a practice known as "staged" ratings may 
apply.  That is, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The issues on the title page of this decision were initially 
before the Board of Veterans' Appeals (Board) in July 1997.  
At that time, the case was remanded for further development.  
Following that development, the VA Regional Office (RO) in 
St. Louis, Missouri, confirmed and continued the denial of 
entitlement to compensation for arthritis of the shoulders, 
pursuant to 38 U.S.C.A. § 1151.  It also confirmed and 
continued the 20 percent rating for left shoulder tendinitis.  
The RO increased the rating for the veteran's right shoulder 
tendinitis from 10 to 20 percent, effective March 14, 1996.  
The RO stated that the effective date was the day of a VA 
examination which showed increased limitation of motion of 
the right shoulder.  The RO specifically denied an effective 
date prior to March 14, 1996, for the 20 percent rating for 
right shoulder tendinitis.  Such action effectively denied 
the claim of entitlement to rating in excess of 10 percent 
prior to March 14, 1996.  Following the requested 
development, the case was returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  The claim of entitlement to compensation, pursuant to 
38 U.S.C.A. § 1151, for degenerative joint disease of the 
shoulders, as a result of VA hospital treatment, to include 
surgery, from March 10 to March 16, 1992, is not plausible.

2.  The veteran's left shoulder tendinitis is manifested 
primarily by pain on motion and limitation of left upper 
extremity motion mid-way between the veteran's side and 
shoulder level.

3.  Prior to March 14, 1996, the veteran's right shoulder 
tendinitis was manifested primarily by pain on motion and 
weakness but with right arm motion above shoulder level.

4.  The veteran's right shoulder tendinitis is currently 
manifested by pain on motion and limitation of motion of the 
right upper extremity mid-way between the veteran's side and 
shoulder level.


CONCLUSIONS OF LAW

1.  The claim of entitlement to compensation, pursuant to 
38 U.S.A. § 1151, for degenerative joint disease of the 
shoulders, as a result of VA hospital treatment, to include 
surgery, from March 10 to March 16, 1992, is not well 
grounded.  38 U.S.A. § 5107(a) (West 1991).

2.  Entitlement to a rating in excess of 20 percent for 
tendinitis of the left shoulder is denied.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5024-5201 (1999).

3.  Entitlement to a rating in excess of 10 percent for 
tendinitis of the right shoulder prior to March 14, 1996, is 
denied.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5024-5201 (1999).

4.  Entitlement to a rating in excess of 20 percent for 
tendinitis of the right shoulder is denied.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5024-5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Arthritis of the Shoulders

Under 38 U.S.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded, i.e. plausible.  Jimison v. West, 13 
Vet. App. 75 (1999).  In Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. Denied, 524 U.S. 940 (1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 U.S.C. § 5107(a), the Department 
of Veterans Affairs (VA) has a duty to assist only those 
claimants who have established well grounded claims.  More 
recently, United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded.  

The veteran's claim for compensation for arthritis of the 
shoulders is premised on 38 U.S.C.A. § 1151.  Because the 
claim was filed on December 31, 1992, the version of § 1151 
that is applicable to this case is the version that existed 
prior to its amendment in 1996, as those amendments were made 
applicable only to claims filed on or after October 1, 1997.  
See Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 
(1996).  

The pre-amendment version of § 1151 provides, in relevant 
part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Secretary, or as a result of having submitted to an 
examination under any such law, and not the result 
of such veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability to or the death of such veteran, 
disability or death compensation under this chapter 
and dependency and indemnity compensation under 
chapter 13 of this title shall be awarded in the 
same manner as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151.  

For a claim to be well grounded under the pre-amendment 
version of 38 U.S.C.A. § 1151, the appellant must provide:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  

On March 11, 1992, the veteran underwent surgery for 
bilateral inguinal hernias at the VA Medical Center (MC) in 
Fayetteville, Arkansas.  That evening, he complained of pain 
and stiffness in both shoulders.  It was reported at that 
time that this was related to arthritis in his neck and 
shoulders, and that shoulder injections gave significant 
relief.  He has continued to complain of pain in his 
shoulders since that time.  In February 1995, the RO granted 
entitlement to compensation for tendinitis in both shoulders, 
as due to the surgery.  

The veteran maintains that in addition to tendinitis, his 
bilateral shoulder pain is a manifestation of arthritis and 
that it, too, developed as a result of the surgery.  In the 
alternative, he maintains that the arthritis in this 
shoulders was aggravated by the tendinitis and that 
compensation is also warranted on a secondary basis.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  In this regard, it 
should be noted that while the veteran is qualified to report 
symptoms that are capable of lay observation, he is not 
qualified to render opinions which require medical expertise.  
As such, without evidentiary support, his theory of the case 
is not sufficient to render the claim plausible.  LeShore v. 
Brown, 8 Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

VA X-ray examination of the right shoulder in May 1992 
revealed no bone or joint abnormality.  VA X-ray examination 
of both shoulders in March 1993 also revealed no abnormality 
of either shoulder.  During a VA examination in March 1995, 
X-rays reportedly showed minimal degenerative changes in both 
shoulders.  Following a review of the peri-operative hospital 
record, a VA physician provided a statement in May 1995 that 
he saw no reason to presume that minimal degenerative 
arthritis of the shoulder joints, found after surgery, would 
be a direct or indirect result of the veteran's physical 
position during the operative procedure.  During a VA 
examination in March 1996, there was a diagnosis of mild 
degenerative joint disease in both shoulders; however, X-rays 
failed to confirm the diagnosis.  In response to a request to 
clarify whether shoulder arthritis was present, a VA 
physician opined, following review of the record, that 
degenerative joint disease was not present in the veteran's 
shoulders. 

Other than the March 1995 VA examination report, numerous X-
rays of the shoulders, performed since the March 1992 
surgery, have failed to confirm the presence of arthritis in 
the shoulders.  Absent a current diagnosis, the claim of 
entitlement to compensation for arthritis of the shoulders is 
not plausible and, therefore, not well grounded.  The claim 
of entitlement to compensation on the basis that arthritis of 
the shoulders is related to  the tendinitis for which 
compensation is already being paid is, therefore, moot.

While the Board has considered and denied this portion of the 
claim on a ground different from the RO, that is, whether the 
veteran's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded it greater 
consideration than was warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
the case to the RO for consideration of the issue of whether 
the veteran's claim is well grounded would be pointless, and, 
in light of the law and regulations cited above, would not 
result in a determination favorable to him.  VAOPGCPREC 16-92 
(O.G.C. Prec. Op. 16-92).

Although VA has no statutory duty to further assist the 
veteran with a claim which is not well grounded, the Court 
has held that VA may, nonetheless, have a duty to inform the 
veteran of the evidence necessary to render the claim well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, however, VA has already provided such information 
in the Board remand, in evidence requests to the veteran, in 
the Statement of the Case (SOC), and in a Supplemental 
Statement of the Case (SSOC).  Moreover, the veteran has not 
cited any outstanding evidence which could support his claim.  
Consequently, the Board is of the opinion that there is no 
need to further inform the veteran of the evidence necessary 
to render the claim well grounded.

II.  Increased Ratings

Unlike the foregoing, the Board finds that the veteran's 
claims for increased ratings plausible and thus well grounded 
within the meaning of 38 U.S.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased rating generally is a well-grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the shoulder disabilities.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability. 

When rating the veteran's upper extremities, it is important 
to note whether the veteran is right-handed or left-handed; 
that is, it is necessary to determine which is his major 
upper extremity.  Such a distinction is relevant to the 
assignment of the proper rating.  38 C.F.R. § 4.69.  In this 
case, the record shows that the veteran is right-handed.

Tendinitis of the shoulder may be rated, by analogy, as 
tenosynovitis.  Tenosynovitis is rated on the basis of 
limitation of motion of the affected part, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  When 
the limitation of motion of the involved joint is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Although 10 and 20 percent ratings are 
available in the absence of limitation of motion, X-rays must 
confirm the presence of arthritis, and Note 2 under 
Diagnostic Code 5003 specifically precludes such awards for 
conditions rated under diagnostic code 5024.

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that in addition to consideration of range of 
motion, 38 C.F.R. § 4.40 required consideration of factors 
such as lack of normal endurance, functional loss due to 
pain, and pain on use; specifically limitation of motion due 
to pain on use including during flare-ups.  The Court also 
held that 38 C.F.R. § 4.45 required consideration of weakened 
movement, excess fatigability, and incoordination.  Moreover, 
the Court stated that there must be a full description of the 
effects of the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10.  

As noted above, the tendinitis in the veteran's shoulders has 
been attributed to hernia surgery which was performed at a 
VAMC in March 1992.  Since that time, he has been treated by 
VA for various disabilities, primarily cardiovascular 
disease, diabetes mellitus, psychiatric problems, and low 
back disability.  There are also statements from his private 
physician, dated in June 1995 and in April 1996, as well as 
VA examination reports and medical opinions, dated in March 
and June 1993, March 1995, March 1996, December 1997, and 
February 1998, which evaluate the extent of the veteran's 
tendinitis in his shoulders.

a.  Left Shoulder Tendinitis

Limitation of arm motion is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Under that code, a 20 percent rating 
is warranted when motion of the minor arm is limited to 
shoulder level or midway between the side and shoulder level.  
A 30 percent rating is warranted when minor arm motion is 
limited to 25 degrees from the side.  

The foregoing evidence shows that since his March 1992 
surgery, the veteran's left shoulder tendinitis has been 
manifested primarily by pain on motion, limitation of motion, 
and decreased strength in the left upper extremity.  (See, 
e.g., reports of VA examinations performed in March 1993, 
March 1995, and March 1996.)  From March 1992 until December 
1997, he demonstrated the following range of left shoulder 
motion:  Forward elevation to at least 80 degrees; backward 
elevation - from no motion to a full range of motion; 
abduction to at least 70 degrees; and adduction to at least 
15 degrees.  In March 1995, internal rotation was 
accomplished to 25 degrees and external rotation was 
accomplished to 70 degrees.  See 38 C.F.R. § 4.71, Plate I 
(1999).  In March 1996, the veteran would not permit 
examination of external and internal rotation, saying the 
pain was too severe.

Other clinical deficits in the veteran's left shoulder have 
been noted sporadically since March 1992.  In March 1995, 
there was diminished sensation to light touch over the left 
upper extremity and slight atrophy of the muscles in the left 
upper extremity.  In March 1995 and March 1996, the deep 
tendon reflexes in the veteran's left upper extremity were 
1+.  On VA examination in December 1997, examination of the 
shoulders revealed no muscular atrophy.  

During the VA examination in December 1997, the veteran 
demonstrated his range of active abduction, when he could 
move his left arm no more than 15 degrees from his body.  On 
the same examination, it is shown the veteran's left arm 
could be raised passively to 90 degrees, and he could resist 
downward pressure on the arm.  He elevated his arm to 75 
degrees, and could take off and put on a pullover T-shirt and 
a pullover sweatshirt, albeit with pain.  

The manifestations and level of disability associated with 
the veteran's left shoulder tendinitis has been generally 
consistent since his 20 percent rating became effective in 
December 1992.  In fact, the most recent VA examiner stated 
that following the examination and review of the veteran's 
claims folder, there was no evidence to support a change in 
the veteran's rating.  The preponderance of the evidence 
demonstrates range of left arm motion is not restricted to 25 
degrees or less from the side.  Rather, forward elevation of 
the left arm has been shown to be possible to no less than 75 
degrees throughout the appeal period, except on one occasion 
in December 1997 when the veteran demonstrated active 
abduction of no more than 15 degrees.  However, active range 
of motion represents a functional component subjectively 
controlled by the veteran, and as such, is not dispositive of 
the issue.  Rather, the totality of the evidence is evaluated 
in arriving at a rating for the veteran's left shoulder 
tendinitis.  Even when additional functional impairment due 
to pain is considered, including weakness, the Board finds 
that disability comparable to limitation of motion of the arm 
to 25 degrees from the side has not been demonstrated.  The 
veteran has been noted to have either no, or no more than 
slight, atrophy of the left upper extremity.  Moreover, the 
totality of the evidence shows no other chronic 
manifestations of the veteran's left shoulder tendinitis, 
e.g., no instability, no swelling, no effusion, no deformity, 
no discoloration, no heat, no diminished muscle tone, no 
muscle spasms, no incoordination, no fatigability, no 
neurologic impairment, and no documentation of flare-ups.  

Accordingly, the Board is of the opinion that the veteran's 
left shoulder tendinitis is properly evaluated at this time 
and that there is no basis for the assignment of staged 
ratings noted in Fenderson.

In arriving at this decision, the Board has considered the 
possibility of rating the veteran's left shoulder disability 
as a muscle impairment under 38 C.F.R. § 4.73, Diagnostic 
Codes 5301 to 5304.  However, as noted above, weakness of the 
left shoulder has already been considered in the assignment 
of the 20 percent rating.  Moreover, there is simply no 
evidence that the left shoulder disability is productive of 
any more than moderately severe muscle impairment, which 
would be required for a rating greater than 20 percent.  
Accordingly, Diagnostic Codes 5301 to 5304 do not afford the 
veteran the assignment of a higher or separate evaluation. 

b.  Right Shoulder

As noted above, limitation of arm motion is rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5201.  Under that code, a 20 
percent rating is warranted when motion of the major arm is 
limited to shoulder level.  A 30 percent rating is warranted 
when major arm motion is limited to midway between the side 
and shoulder level.  A 40 percent rating is warranted when 
major arm motion is limited to 25 degrees from the side.

Prior to March 14, 1996, the veteran's right shoulder 
disability was manifested primarily by pain on motion and 
decreased strength.  However, his range of motion revealed 
that he could raise his arm well above his shoulder.  Indeed, 
his range of right shoulder motion was as follows:  Forward 
elevation to at least 150 degrees; backward elevation to at 
least 35 degrees; abduction to at least 150 degrees; 
adduction to at least 30 degrees; internal rotation to at 
least 30 degrees; and external rotation to at least 90 
degrees.  See 38 C.F.R. § 4.71, Plate I (1999). 

During the March 1995 VA examination, there were additional 
deficits in the right upper extremity of tenderness to 
palpation over the anterior aspect of the shoulder, muscle 
strength of 4/5, and diminished (1+) deep tendon reflexes.  
Prior to March 14, 1996, there were no other chronic 
manifestations of the veteran's right shoulder tendinitis 
demonstrated, e.g., no instability, no swelling, no effusion, 
no deformity, no discoloration, no heat, no diminished muscle 
tone, no muscle atrophy, no muscle spasms, no incoordination, 
no fatigability, no neurologic impairment, and no 
documentation of flare-ups.  Accordingly, the Board is of the 
opinion that the noncompensable major arm limitation of 
motion, pain on motion and decreased strength associated with 
the veteran's right shoulder tendinitis, prior to March 14, 
1996, more nearly reflected the criteria for a 10 percent 
rating under Diagnostic Code 5003.  

Since March 14, 1996, the veteran's right shoulder tendinitis 
has been manifested primarily by pain on motion and 
limitation of motion.  During the VA examination on that 
date, abduction of the right shoulder was limited to 90 
degrees, i.e. shoulder level.  Backward elevation had 
diminished to 20 degrees, and adduction had diminished to 15 
degrees.  Also, deep tendon reflexes continued to be 
diminished at 1+.  There were no further objective findings, 
however, of decreased muscle strength, diminished sensation, 
other clinical deficits to support a higher rating.  

As with the left shoulder, in December 1997, the veteran 
experienced a decline in his range of active abduction of the 
right shoulder, when he could move his right arm no more than 
15 degrees from his body.  Though suggestive of a 40 percent 
rating under Diagnostic Code 5201, the Board again notes that 
active abduction represents a functional component subjective 
controlled by the veteran.  The veteran's right arm could 
still be raised passively to 90 degrees, and he could resist 
downward pressure on the arm.  Moreover, he could still 
elevate his arm to 75 degrees and could take off and put on a 
pullover T-shirt and a pullover sweatshirt, albeit with pain.  
Indeed, the totality of the evidence shows no other chronic 
manifestations of the veteran's right shoulder tendinitis, 
e.g., no instability, no swelling, no effusion, no deformity, 
no discoloration, no heat, no diminished muscle tone, no 
muscle atrophy, no muscle spasms, no incoordination, no 
fatigability, no neurologic impairment, and no documentation 
of flare-ups.  Therefore, while the evidence supports a 20 
percent rating effective March 14, 1996, there has been no 
demonstration of disability comparable to greater limitation 
of motion.  As such, there is no evidence to support a higher 
rating. 

The manifestations and level of disability associated with 
the veteran's right shoulder tendinitis has been generally 
consistent since his 20 percent rating became effective in 
March 1996.  In this regard, it must be emphasized that the 
December 1997 VA examiner found no evidence to support a 
change in the veteran's rating.  Accordingly, the Board is of 
the opinion that the veteran's right shoulder tendinitis is 
properly evaluated at this time.  

The 10 percent rating assigned prior to March 14, 1996, and 
the 20 percent rating which became effective on that date 
represent the assignment of staged ratings noted in 
Fenderson.

In arriving at these decisions, the Board has considered the 
possibility of rating the veteran's right shoulder disability 
as a muscle impairment under 38 C.F.R. § 4.73, Diagnostic 
Codes 5301 to 5304.  However, as above, weakness of the right 
shoulder has already been considered in the assignment of the 
foregoing ratings.  Moreover, there is simply no evidence 
that the right shoulder disability was productive of 
moderately severe or severe Group I, or moderate Group II, 
muscle impairment, prior to March 14, 1996, or that it has 
been productive of moderately severe Group I or Group II 
muscle impairment since that time.  Accordingly, there is no 
schedular basis under Diagnostic Codes 5301 to 5304, which 
would warrant ratings in addition to or greater than 10 
percent prior to March 14, 1996, or 20 percent effective 
March 14, 1996.

d.  Extraschedular Considerations

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
either or both shoulder disabilities.  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1999).  

The veteran has testified that each of his shoulder 
disabilities interfered with his former job as a self-
employed painting contractor, and his private physician and 
December 1997 VA examiner have stated that the veteran is 
unable to work in any position that would require elevation 
of the arms to shoulder level or above.  However, there is no 
evidence that he cannot work at a job in which his arms 
remain below shoulder level.  Indeed, the December 1997 VA 
examiner stated that the veteran should be able to function 
fairly well, as long as his arms were basically at his side 
or slightly away from his body (e.g. at a desk or a bench).  
Moreover, there is no documentation of work missed by the 
veteran or of termination from a job due to tendinitis in 
either shoulder.  Finally, there is no evidence that he has 
required frequent hospitalization for either shoulder 
disability.  In essence, the record shows that the 
manifestations of each disability are those contemplated by 
the current evaluations.  It must be emphasized that 
disability ratings are not job-specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for referral of this case 
to the Director of VA Compensation and Pension for a rating 
outside the regular schedular criteria for either shoulder 
disability.


ORDER

The claim of entitlement to compensation, pursuant to 
38 U.S.A. § 1151, for degenerative joint disease of the 
shoulders, as a result of Department of Veterans Affairs 
hospital treatment, to include surgery, from March 10 to 
March 16, 1992, is denied.

The claim of entitlement to a rating in excess of 20 percent 
for tendinitis of the left shoulder is denied.

The claim of entitlement to a rating in excess of 10 percent 
for tendinitis of the right shoulder, prior to March 14, 
1996, is denied.

The claim of entitlement to a rating in excess of 20 percent 
for tendinitis of the right shoulder is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


